                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  PETER T. SZYMONIK and MONICA L.
  SZYMONIK,                                                      No. 3:18-cv-263 (MPS)
       Plaintiffs,

          v.

  STATE OF CONNECTICUT, JORGE SIMON,
  LESLIE OLEAR, GEORGE JEPSEN, KEITH
  YAGALOFF, and GRANT MILLER
       Defendants.


                               MEMORANDUM OF DECISION

       Plaintiffs Peter T. Szymonik and Monica L. Symonik (“the Szymoniks”) bring this action

against the State of Connecticut, three Connecticut state court judges, the Attorney General of

Connecticut (collectively “the State Defendants”), and Attorney Keith Yagaloff, who represented

Mr. Szymonik’s ex-wife in their marriage dissolution proceeding. The Szymoniks allege that the

state court judges violated their constitutional rights by requiring Peter Szymonik to obtain leave

of the presiding judge before filing motions in family court, denying Peter Szymonik’s request

for leave to file a motion for assignment of counsel, and denying Monica Szymonik’s motion to

intervene in the marriage dissolution proceeding. They assert that the Attorney General violated

their rights by declining to intervene in the family court case on behalf of Peter Szymonik.

Finally, they allege that Attorney Yagaloff is liable because the leave-to-file procedures have not

applied to him. The State Defendants move to dismiss for lack of subject matter jurisdiction and

for insufficient service of process. (ECF No. 34.) Attorney Yagaloff moves to dismiss only for

insufficient service of process. (ECF No. 33.) I find that the Court lacks subject matter

jurisdiction to review these claims under the Rooker-Feldman doctrine. Further, the Eleventh

Amendment bars suit against the State of Connecticut and the Attorney General in his official
capacity, the state court judges are entitled to absolute judicial immunity, the Attorney General is

entitled to quasi-judicial immunity, and the complaint fails to state a claim against Attorney

Keith Yagaloff. Accordingly, the motions to dismiss are GRANTED and the case is

DISMISSED.

       I.      Background

       This case arises out of a marriage dissolution proceeding between Peter Szymonik and

Stephanie Szymonik. Although the dissolution action was filed in 2006 and the marriage was

dissolved in 2008, litigation between the former spouses has continued for the past ten years.

(See State Court Docket, ECF No. 34-3.) On August 30, 2012, Judge John Carbonneau entered

an order prohibiting either party in the post-dissolution proceedings from filing “any motions

with the Court without the prior express written approval of the Presiding Judge.” (the “Pre-

Filing Injunction”) (Filing Order, ECF No. 34-2 at 2.) The Szymoniks allege that no judge

enforced the Pre-Filing Injunction until March of 2015. (Amended Compl., ECF No. 30 at 11;

Plaintiffs’ Response Brief, ECF No. 55 at 14.)

       The Szymoniks assert that their requests for leave to file motions since March 2015 have

been denied, including by judges other than the presiding judge. (Amended Compl., ECF No. 30

at 8.) In contrast, Attorney Yagaloff has been permitted to file motions without first requesting

leave. (Id. at 9.) The Szymoniks allegedly contacted the Attorney General to request that his

office intervene on their behalf in the family court proceeding. (Id. at 14–15.) The office refused

their request. (Id.) Finally, the Szymoniks assert that the state court erroneously denied Monica

Szymonik’s motion to intervene in the marriage dissolution action. (Id. at 24.)

       The Szymoniks allege that the Pre-Filing Injunction violates their right to petition the

government under the First Amendment. They also allege that the Defendants’ violated their



                                                 2
right to equal protection under the Fourteenth Amendment by treating them differently than

similarly situated litigants in family court. They filed this action in federal court seeking the

following relief: (1) a declaratory judgment that the Pre-Filing Injunction violated Mr.

Szymonik’s right to due process; (2) a declaratory judgment that the state court erred in refusing

to allow Monica Szymonik to intervene in the proceeding; (3) “[a]n immediate prejudgment

injunction” prohibiting the state court from enforcing the Pre-Filing Injunction; (4) “[a]n

immediate prejudgment injunction ordering that Peter Szymonik be allowed to engage counsel of

his choosing to represent him in matters before the state court”; and (5) attorney’s fees. (Id.)

       II.     Legal Standard

       A “case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Nike, Inc. v.

Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011). The “plaintiff asserting subject matter jurisdiction

has the burden of proving by a preponderance of the evidence that it exists.” Luckkett v. Bure,

290 F.3d 493, 497 (2d. Cir. 2002). “In resolving a motion to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1), a district court . . . may refer to evidence outside the pleadings.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). The court must construe the

complaint liberally and accept all factual allegations as true. Ford v. D.C. 37 Union Local 1549,

579 F.3d 187, 188 (2d Cir. 2009).

       When the defendants raise a challenge to the sufficiency of process, the plaintiff bears the

burden of proving its adequacy. See Mende v. Milestone Technology, 269 F.Supp.2d 246, 251

(S.D.N.Y. 2003). A Rule 12(b)(5) motion to dismiss will be granted if the plaintiffs fail to serve

a copy of the summons and complaint on a defendant pursuant to Rule 4 of the Federal Rules of

Civil Procedure. Rzayeva v. United States,492 F.Supp.2d 60, 74 (D.Conn.2007). Rule 4(m)



                                                  3
provides that, if service is not made upon a defendant within 90 days after the filing of the

complaint, the court “shall dismiss the action without prejudice as to that defendant or direct that

service be effected within a specified time.”

       The Court must construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d

Cir. 2009), and interpret them to raise the “strongest arguments that they suggest.” Triestman v.

Fed. Bureau of Prisons, 470 F.3d 471, 472 (2d Cir. 2006). To plead a cognizable legal claim,

however, a pro se plaintiff must meet the standard of facial plausibility. See Hogan v. Fischer,

738 F.3d 509, 515 (2d Cir. 2013) (“[A] pro se complaint must state a plausible claim for relief.”)

(citing Harris v. Mills, 572 F.3d 66, 73 (2d Cir. 2009)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“[T]he tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Id.at 678.

       III.    Discussion

                   A. Insufficient Service of Process

       The State Defendants and Attorney Yagaloff assert that the Szymoniks failed to

effectuate service in accordance with Fed. R. Civ. P. 4. That rule provides

       If a defendant is not served within 90 days after the complaint is filed, the court—on
       motion or on its own after notice to the plaintiff—must dismiss the action without
       prejudice against that defendant or order that service be made within a specified time. But
       if the plaintiff shows good cause for the failure, the court must extend the time for service
       for an appropriate period.

Fed. R. Civ. P. 4(m). State officials may be served by (1) “delivering a copy of the summons and

of the complaint to [the state’s] chief executive officer; or (2) “serving a copy of each in the

manner prescribed by that state’s law for serving a summons or like process on such a



                                                  4
defendant.” Fed. R. Civ. P. 4(j). Connecticut law provides that a state official may be served by

delivering the summons and complaint in person to the Attorney General or sending those

documents to the Attorney General by certified mail. Conn. Gen. Stat. § 52-64.

       An individual defendant may be served (1) in accordance with the law of the state where

the district court is located or where service is made; (2) by delivering the summons and

complaint personally; (3) by leaving a copy of the summons and complaint at the individual’s

usual place of abode with someone of suitable age and discretion who resides there; or (4) by

delivering a copy of each to the agent authorized by appointment or law to receive service. Fed.

R. Civ. P. 4(e).

       There is no evidence that the Szymoniks have obtained a summons from the Clerk. They

have filed several documents that purport to demonstrate that service has been effectuated or

waived. (See ECF Nos. 41, 42, 43, 46, 47, 48, 51, 52, 58.) None of these filings demonstrates

that the defendants have actually received a summons in this case. Nevertheless, “Rule 4 of the

Federal Rules is to be construed liberally to further the purpose of finding personal jurisdiction in

cases in which the party has received actual notice.” Romandette v. Weetabix Co., 807 F.2d 309,

311 (2d Cir. 1986) (quotation marks omitted). The Second Circuit has explained that a case

should not be dismissed for incomplete or improper service when “it appears that proper service

may still be obtained.” Jaiyeola v. Carrier Corp., 73 F. App’x 492, 494 (2d Cir. 2003). All

named defendants in this case have received notice of the suit and have had an opportunity to

review and respond to the complaint. Because I conclude that this case must be dismissed on

other grounds, though, I need not decide whether the complaint should be dismissed for improper

service of process.

                      B. The Court Lacks Subject Matter Jurisdiction under the Rooker-
                         Feldman Doctrine

                                                 5
       The Szymoniks ask the Court to review and overturn a series of adverse orders entered in

Mr. Szymonik’s family court case. The State Defendants argue that this Court lacks subject

matter jurisdiction to consider their claims under the Rooker-Feldman doctrine. I agree.

Congress has vested appellate jurisdiction over state court judgments exclusively with the United

States Supreme Court. See 28 U.S.C. § 1257; Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 291 (2005) (“[Section] 1257, as long interpreted, vests authority to review a state

court's judgment solely in this Court . . . .”). Litigants seeking relief from a state court judgment

may appeal within the state system and for a writ of certiorari to the U.S. Supreme Court. Federal

district courts, however, lack subject matter jurisdiction to review state court decisions. More

specifically, the Rooker-Feldman doctrine bars federal district court review of state court

judgments when four conditions exist:

       First, the federal-court plaintiff must have lost in state court. Second, the plaintiff must
       “complain[ ] of injuries caused by [a] state-court judgment [.]” Third, the plaintiff must
       “invit[e] district court review and rejection of [that] judgment[ ].” Fourth, the state-court
       judgment must have been “rendered before the district court proceedings commenced”—
       i.e., Rooker–Feldman has no application to federal-court suits proceeding in parallel with
       ongoing state-court litigation.

Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 84 (2d Cir. 2005) (alterations in

original) (footnote omitted) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005). “The first and fourth of these requirements may be loosely termed procedural;

the second and third may be termed substantive.” Id.

          i.   Substantive Rooker-Feldman Requirements

       I find that the amended complaint satisfies the substantive requirements of the Rooker-

Feldman doctrine. The Szymoniks complain of injuries caused by three state court orders and

invite this Court to “review and reject” those orders. First, they challenge the Pre-Filing



                                                  6
Injunction entered on August 30, 2012. (Amended Compl., ECF No. 30 at 6) (“This complaint

relates to state family court judges imposing requests for leave against every motion filed by

Peter Szymonik and his counsel since March 2015 without statutory authority.”) They seek a

declaratory judgment that the request-for-leave procedure is unconstitutional and request an

injunction to prevent the state court from enforcing the Pre-Filing Injunction. (Id. at 24)

(requesting “an immediate prejudgment injunction prohibiting the state family court from

imposing request[s] for leave[] against motions filed by Peter Szymonik or his counsel.”).

Second, the Szymoniks seek a declaratory judgment that the state court erred by refusing to

allow Monica Szymonik to intervene in the case. (Id. at 23.) Third, they argue that the state court

improperly denied Peter Szymonik’s request for leave to file a motion for assignment of counsel.

Relatedly, they allege that the Pre-Filing Injunction has prevented Peter Szymonik from retaining

counsel at all because it “caused [his] counsel to withdraw due [to] her inability to properly

represent him” and he has been unable to engage successor counsel with the Pre-Filing

Injunction in place. (ECF No. 30 at 7; id. at 21 (“Counsel agreed to represent Peter Szymonik on

the condition that the state family court agreed not to impose request for leaves on his motions . .

. .”).) They seek an injunction compelling the state court to allow him to engage the counsel of

his choosing. (Id. at 15–16.) In each instance, the Szymoniks allege injuries caused solely by

state court orders and they ask this Court to hold that the orders were erroneous or

unconstitutional. Their complaint thus satisfies the second and third requirements under Hoblock.

         ii.   Procedural Rooker-Feldman Requirements

       This suit also meets the procedural requirements described in Hoblock. “Rooker–

Feldman does not automatically bar every federal suit that seeks review and rejection of an

injury-creating state decision.” Hoblock, 422 F.3d at 89. Rather, it prohibits review of claims by



                                                 7
“state-court losers” complaining of judgments “rendered before the district court proceedings

commenced” Id. at 84. For purposes of Rooker-Feldman, the first procedural prong is satisfied.

Peter Szymonik was a party to the state-court proceedings and complains about the leave-to-file

injunction imposed against him.1 And Monica Szymonik tried to intervene in those proceedings

but her motion was denied. She now seeks federal-court relief from the denial of her motion. 2

        As for the timing prong, the procedural posture of this case is unusual, but I find that it

satisfies the requirement of a later-filed federal action. The Szymoniks challenge orders entered

years after the final disposition of the underlying marriage dissolution proceeding. Although the

orders do not represent the final disposition of the entire state court case, I find that they are

“state court judgments” for purposes of Rooker-Feldman. First, the Pre-Filing Injunction was

entered on August 30, 2012. (Filing Order, ECF No. 34-2 at 2.) Mr. Szymonik appealed that

order to the Connecticut Appellate Court. (Amended Compl., ECF No. 30 at 18–19.) The




        1
           The fact that the leave-to-file injunction was also allegedly imposed against his ex-wife
does not change his status as a “state court loser.” He is complaining about the adverse effects of
the injunction on him and is thus sufficiently aggrieved to be a “state court loser,” as the Appellate
Court necessarily found in entertaining his appeal from the leave-to-file injunction. See Szymonik
v. Szymonik, 182 Conn. App. 902 (2018). In Connecticut, litigants have standing to appeal only if
their “interest[s have] been specially and injuriously affected by the [trial court’s] decision.” Nanni
v. Dino Corp., 117 Conn. App. 61, 70 (2009).
         2
           In Hoblock, the Second Circuit stated that Rooker-Feldman applies only if “the parties in
the state and federal suits [are] the same.” 422 F.3d at 89. Courts have interpreted this language,
however, “to require common identity between the plaintiff in the federal action and the party
defeated in the state court action, not that a plaintiff may avoid Rooker–Feldman simply by adding
new or different defendants in the federal action.” Bobrowsky v. Yonkers Courthouse, 777 F. Supp.
2d 692, 706 n.17 (S.D.N.Y. 2011) (collecting cases). Thus, the fact that the Szymoniks have named
the state court judges instead of Peter Szymonik’s ex-wife does not defeat application of the
doctrine. Nor does the fact that Monica Szymonik was not a party to the marital dissolution
proceeding. She filed a motion to intervene, and thus participated, in that proceeding, and the
denial of her motion makes her a “state court loser” for these purposes. This case is thus
distinguishable from Lance v. Dennis, 126 S. Ct. 1198 (2006), in which the Supreme Court held
that citizens who did not participate in earlier state court redistricting litigation brought by the state
attorney general were not subject to dismissal on Rooker–Feldman grounds.
                                                    8
Connecticut Appellate court affirmed. Szymonik v. Szymonik, 182 Conn. App. 902 (2018). The

Connecticut Supreme Court denied his petition for certification to appeal from the Appellate

Court’s decision. Szymonik v. Szymonik, 330 Conn. 924 (2018). In short, the Pre-Filing

Injunction was adverse to Mr. Szymonik and he has had an opportunity to challenge the

injunction through the state court system. This Court lacks jurisdiction to consider further

appeals from that order. See also Booker v. Supreme Court of S.C., No. 2:16-CV-58-MGL-MGB,

2016 WL 4394183, at *6 (D.S.C. Mar. 7, 2016), report and recommendation adopted in part and

rejected in part on other grounds, No. CV 2:16-58-MGL, 2016 WL 4269537 (D.S.C. Aug. 15,

2016), aff’d, 675 F. App’x 373 (4th Cir. 2017) (“Thus, to the extent Plaintiff seeks federal court

review of any state court decisions (i.e. he wants the state Pre-Filing Injunction lifted and wants

his repetitive PCR application reinstated), the Rooker–Feldman doctrine would bar such review

here.”).

           Second, Monica Szymonik’s motion to intervene was denied on November 7, 2017.

(Order Denying Motion to Intervene, ECF No. 34-4 at 6.) The Connecticut Supreme Court has

held that an order denying a motion to intervene is an appealable final judgment if the movant

“can make a colorable claim to intervention as a matter of right.” In re Santiago G., 325 Conn.

221, 231 (2017).3 There is no evidence in this case that Monica Szymonik attempted to appeal

from the denial of her motion. But she cannot confer subject matter jurisdiction on this court

simply by declining to avail herself of the opportunity for further review in the state court

system. See Bartolini v. Mongelli, No. 17-CV-06276-PKC-SJB, 2018 WL 6338771, at *3




         Of course, to the extent that Ms. Szymonik lacked a “colorable claim to intervention as a
           3

matter of right,” her claim here would fail on the merits. The Szymoniks point to no federal right
that would be violated by a state court order denying a motion to intervene by someone who has
no colorable claim to an entitlement to intervene.
                                                 9
(E.D.N.Y. Dec. 4, 2018) (holding that Rooker-Feldman barred review of a state court order

denying the federal court plaintiff’s motion to intervene in part because the state court order was

appealable within the state system: “Plaintiff meaningfully participated in the state court

proceeding, even though never formally recognized as a party to the proceedings. Accordingly,

Plaintiff became a state-court loser when Surrogate Kelly held that he had no standing to press

his interest in the state probate proceedings.”).

       Finally, Mr. Szymonik’s request for leave to file a motion for assignment of counsel was

denied on July 24, 2018—before the amended complaint was filed. (Order on Request, ECF No.

30-1 at 133.) The Szymoniks assert that the decision “denie[d] Peter Szymonik his due process

right to proper legal representation.” (Amended Compl, ECF No. 30 at 16.) They also assert that

the Pre-Filing Injunction itself caused Peter Szymonik’s counsel to withdraw and has prevented

him from obtaining replacement counsel. (See ECF No. 30 at 7, 21) (“Counsel agreed to represent

Peter Szymonik on the condition that the state family court agreed not to impose request for leaves

on his motions . . . .”)). Either claim meets the procedural requirements under Rooker-Feldman.

To the extent that Peter Szymonik’s inability to obtain counsel was caused by the Pre-Filing

Injunction, the claim satisfies the procedural requirements for the reasons explained in the

discussion of that order above. If the state court’s refusal to grant leave to file the motion for

assignment of counsel caused an independent injury, it was appealable to the same extent as if the

court had considered and denied the motion on its merits. Ahneman v. Ahneman, 243 Conn. 471,

480, 706 A.2d 960, 964 (1998) (“[T]he refusal to consider a motion is more deserving of appellate

review than a formal denial, because the defendant not only has been denied relief; she has been

denied the opportunity even to persuade the trial court that she is entitled to that relief.”) As noted,




                                                    10
the Szymoniks’ failure to take advantage of the opportunity to appeal at the state level does not

preclude the application of Rooker-Feldman.

                C. Dismissal Would Be Required Even if Rooker-Feldman Did Not Apply

       Even if Rooker-Feldman did not apply, I would still dismiss the complaint because (1)

the Eleventh Amendment bars suit against the State and the Attorney General; (2) the State

Defendants are entitled to absolute immunity; and (3) the complaint fails to state a claim against

Attorney Yagaloff.4

              i.   The Claims Against the State of Connecticut and State Attorney General

                   Are Barred by the Eleventh Amendment

       The Eleventh Amendment prohibits suits against a state absent the state’s consent. See

Alabama v. Pugh, 438 U.S. 781, 781–782 (1978). This sovereign immunity extends to state

administrative agencies, id., and state officials acting in their official capacities. Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 (1989) (“We hold that neither a State nor its officials

acting in their official capacities are ‘persons’ under § 1983.”). Regardless of the relief sought,

the claims against the State of Connecticut must therefore be dismissed. See Pennhurst State Sch.

& Hosp. v. Halderman, 465 U.S. 89, 101 (1984) (“It is clear, of course, that in the absence of

consent a suit in which the State or one of its agencies or departments is named as the defendant




       4
          Federal district court review of the Szymonk’s claims is likely also barred under the
Younger abstention doctrine. See Falco v. Justices of the Matrimonial Parts of Supreme Court of
Suffolk Cty., 805 F.3d 425, 427 (2d Cir. 2015) (“[D]istrict courts should abstain from exercising
jurisdiction only in three exceptional circumstances involving (1) ongoing state criminal
prosecutions, (2) certain civil enforcement proceedings, and (3) civil proceedings involving certain
orders uniquely in furtherance of the state courts' ability to perform their judicial functions. . . .
Falco’s federal lawsuit implicates the way that New York courts manage their own divorce and
custody proceedings—a subject in which the states have an especially strong interest.”) (internal
quotation marks omitted).
                                                  11
is proscribed by the Eleventh Amendment. . . . This jurisdictional bar applies regardless of the

nature of the relief sought.”)5

       The Supreme Court has recognized a limited exception to Eleventh Amendment

immunity for suits against state officials in their official capacities seeking only prospective

relief. Under Ex parte Young, 209 U.S. 123 (1908) and its progeny, “sovereign immunity [does]

not bar actions seeking only prospective injunctive relief against state officials to prevent a

continuing violation of federal law because a state does not have the power to shield its officials

by granting them ‘immunity from responsibility to the supreme authority of the United States.’”

In re Dairy Mart Convenience Stores, Inc., 411 F.3d 367, 371 (2d Cir. 2005) (quoting Ex parte

Young, 209 U.S. at 160). This exception applies only when the state official against whom suit is

brought has “some connection with the enforcement of the act that is in continued violation of

federal law.” Id. at 372–73 (quotation marks omitted).

       The claims against the Connecticut Attorney General fall outside of the exception in Ex

parte Young. The Szymoniks allege that three state court orders violated their constitutional

rights. They do not allege that the Attorney General took any action to seek or enforce the court

orders that caused their injuries. Nor do they allege that the Attorney General had any duty,

based on federal law, to intervene on their behalf or that, had he intervened, the state courts

would not have issued the orders that caused their injuries.6 Because the Attorney General has no



       5
          The Szymoniks seek only declaratory and injunctive relief. To the extent that their
complaint could be construed to seek retrospective relief or damages against any state official
acting in his or her official capacity, however, it must also be dismissed. Will, 491 U.S. at 71.
        6
          Indeed, because the Szymoniks do not allege that the Attorney General had a specific
duty to intervene or that his intervention would have prevented their injuries, it is unclear that the
Szymoniks would have standing to bring their claim even if they could overcome the Eleventh
Amendment. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (“[I]t must be likely, as opposed
to merely speculative, that the injury will be redressed by a favorable decision.”) (quotation marks
omitted).
                                                 12
“connection with the enforcement of the act that is [allegedly] in continued violation of federal

law,” In re Dairy Mart Convenience Stores, Inc., 411 F.3d at 372–73, the Szymoniks claims

against the Attorney General are barred under the Eleventh Amendment.

             ii.   The State Court Judges Are Entitled to Absolute Judicial Immunity

       The Szymoniks claims against the state court judges must be dismissed under the

doctrine of judicial immunity. “A judge is absolutely immune for all claims for damages relating

to actions taken in his judicial capacity, whether sued in his individual or official capacity.”

LeDuc v. Tilley, No. 3:05CV157MRK, 2005 WL 1475334, at *6 (D. Conn. June 22, 2005).

Further, injunctive relief is unavailable “in any action brought [under § 1983] against a judicial

officer for an act or omission taken in such officer’s judicial capacity . . . unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983. “Declaratory relief

against a judge for actions taken within his or her judicial capacity is ordinarily available by

appealing the judge’s order.” LeDuc, 2005 WL 1475334, at *7. “Judicial immunity may be

overcome only if (1) the actions alleged were ‘not taken in the judge’s judicial capacity,’ or (2) if

the ‘actions, though judicial in nature, [were] taken in the complete absence of all jurisdiction.’”

Collins v. W. Hartford Police Dep’t, 380 F. Supp. 2d 83, 90 (D. Conn. 2005), aff’d on other

grounds, 324 F. App’x 137 (2d Cir. 2009) (quoting Mireles v. Waco, 502 U.S. 9, 11–12 (1991)).

       The Szymoniks do not allege that the judges violated a declaratory decree, and they have

failed to show that declaratory relief was unavailable. First, Peter Szymonik appealed the Pre-

Filing Injunction and the Appellate Court upheld the order. Second, as discussed above, Monica

Szymonik could have appealed from the denial of her motion to intervene, though she chose not

do so. Third, although the Szymoniks contend that declaratory relief was not available from

denial of the request for leave to file a motion for assignment of counsel, the trial court’s refusal



                                                  13
to consider that motion was appealable to the same extent as a denial of the motion itself.

Ahneman, 243 Conn. at 480. Declaratory relief from that refusal was also available through Peter

Szymonik’s appeal of the Pre-Filing Injunction. As a result, the Szymoniks’ request for

injunctive relief against the state court judges is barred under § 1983.

       The Szymoniks argue that the state court judges were acting in an administrative capacity

when they enforced the Pre-Filing Injunction and thus are not entitled to absolute judicial

immunity. I disagree. It is true that judges do not enjoy absolute immunity for “administrative,

legislative, or executive act[s].” Huminsky v. Corsones, 396 F.3d 53, 75 (2d Cir. 2005). But the

conduct alleged in the complaint was plainly “judicial in nature,” id., and the judges did not act

“in the complete absence of all jurisdiction.” Mireles, 502 U.S. at 12. The Szymoniks allege that

the state court judges are liable because they refused Mr. Szymonik’s request to file motions and

denied Monica Szymonik’s motion to intervene. “A court’s control of its docket is . . . a judicial

act because it is part of a court’s function of resolving disputes between parties.” Id. (internal

quotation marks and alteration omitted). The judges are plainly entitled to absolute judicial

immunity for the conduct alleged in the amended complaint.

              iii.   The Attorney General is Entitled to Absolute Quasi-Judicial Immunity

       The claims against the Connecticut Attorney General in his individual capacity must also

be dismissed because he is entitled to absolute quasi-judicial immunity for the conduct alleged in

the complaint. “[A]bsolute immunity has been extended to individuals performing duties ‘closely

associated with the judicial process.’” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994).7 Thus, the



       7
            The Second Circuit has recognized six factors that are “characteristic of the judicial
process”:
                 (a) the need to assure that the individual can perform his functions without
                 harassment or intimidation; (b) the presence of safeguards that reduce the need for
                 private damages actions as a means of controlling unconstitutional conduct; (c)
                                                  14
Second Circuit has “consistently afforded absolute immunity to a government attorney’s decision

whether or not to initiate litigation on behalf of the state.” Mangiafico v. Blumenthal, 471 F.3d

391, 396 (2d Cir. 2006). Government attorneys are also absolutely immune from liability for

their decisions to initiate administrative proceedings and for refusing to represent a state

employee in civil litigation. Id. Here, the Szymoniks’ allege that the Attorney General refused to

intervene in the marriage dissolution proceeding. (Amended Compl., ECF No. 30 at 13–15.) I

conclude without difficulty that the Attorney General is absolutely immune from suits arising out

of his discretionary decision not to intervene on behalf of a party in a family court proceeding.

            iv.      The Amended Complaint Fails to State a Claim Against Attorney
                     Yagaloff

       Finally, the complaint fails to state any claim for relief against Attorney Yagaloff. The

Szymoniks bring this action under 42 U.S.C. § 1983. “To state a claim under section 1983, the

defendant must be a state actor.” Carmon v. Silverstein, No. 3:05CV877(WWE), 2005 WL

1983256, at *1 (D. Conn. Aug. 16, 2005). “It is well established that private attorneys-even if the

attorney was court appointed-are not state actors for the purposes of § 1983 claims.” Licari v.

Voog, 374 F. App’x 230, 231 (2d Cir. 2010). The complaint alleges, without elaboration, that

Attorney Yagaloff acted as “an officer, agent and proxy of the court.” (Amended Compl., ECF

No. 30 at 14.) It also asserts that Attorney Yagaloff conspired with state officials to hold hearings

without notifying Peter Szymonik, but it pleads no facts to support that assertion and such

conclusory allegations are not entitled to a presumption of truth. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Further, the Szymoniks do not appear to seek any relief from Attorney Yagaloff, and



                  insulation from political influence; (d) the importance of precedent; (e) the
                  adversary nature of the process; and (f) the correctability of the error on appeal.

       Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994) (quotation marks and citations omitted).
                                                  15
the constitutional claims they assert do not challenge any action by him. The complaint thus fails

to state a claim against Attorney Yagaloff and it must be dismissed.

         IV.    Conclusion

         To summarize (1) this Court lacks jurisdiction to review state court judgments under the

Rooker-Feldman doctrine; (2) the claims against the State of Connecticut and the State’s Attorney

General are barred by the Eleventh amendment; (3) the claims against the state court judges fail

because the judges are entitled to absolute judicial immunity; (4) the claims against the

Connecticut Attorney General fail because he is entitled to quasi-judicial immunity; and (5) the

amended complaint fails to state a claim for relief against Attorney Yagaloff. For those reasons,

the case is DISMISSED. The Clerk is directed to close this case.


                                             IT IS SO ORDERED.


                                                /s/
                                             Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                January 15, 2019




                                                16
